Citation Nr: 0200398	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-06 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 20, 1998 
for the award of nonservice-connected pension benefits, 
including special monthly pension on account of need for 
regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which awarded VA nonservice-connected disability 
pension benefits, including special monthly pension on 
account of the need for regular aid and attendance, effective 
August 20, 1998.  He now resides in Los Angeles, California. 

It is noted that by May 1999 decision, the RO denied service 
connection for bilateral hearing loss and the veteran duly 
appealed.  Thereafter, in August 2001, the RO granted service 
connection for that disability and assigned an initial 20 
percent rating, effective August 20, 1998.  The Board finds 
that the grant of service connection for bilateral hearing 
loss constitutes a full award of the benefit sought on appeal 
with respect to that issue.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level, those 
issues are not currently in appellate status.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's original claim for VA nonservice-connected 
disability pension benefits was received by VA on August 20, 
1998.  


CONCLUSION OF LAW

An effective date earlier than August 20, 1998 for the award 
of VA nonservice-connected disability pension benefits, 
including the additional aid and attendance allowance, is not 
warranted.  38 U.S.C.A. §§ 101, 1521, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.400, 3.401 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
In this case, the Board concludes the discussions in the 
March 1999 Statement of the Case and the August 2000 
Supplemental Statement of the Case adequately informed the 
veteran and his representative of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  In this case, based on the allegations of the veteran 
that he had filed an earlier claim at the Honolulu, Hawaii 
RO, a search was conducted for pertinent documents.  
Unfortunately, no earlier claim form was located.  The 
veteran has identified no other possible source of pertinent 
evidence.  After reviewing the record, the Board is unable to 
conceive of an avenue of development that has not yet been 
explored.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5103, 
5103A 5107(a) (West 1991 & Supp. 2001).  Thus, there no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

I.  Factual Background

A review of the record shows that on August 20, 1998, the 
veteran's formal application for VA nonservice-connected 
disability pension benefits was received at the Los Angeles 
RO.  That application was purportedly signed on February 25, 
1998.  At that time, he resided in Hilo, Hawaii.  

Also of record is a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, also 
purportedly signed by the veteran on February 25, 1998.  
However, this document is also dated stamped as having been 
received at the RO on August 20, 1998.  Moreover, the date of 
the appointment of the veteran's accredited representative, 
as noted on the document, is August 17, 1998.  

In an October 1998 letter, the veteran's accredited 
representative requested that the veteran's claim be 
expedited due to financial hardship.  It was further reported 
by the representative that the veteran "submitted his claim 
on February 25, 1998, to the Hawaii VA Regional Office and 
subsequently has since moved to our jurisdiction."  It was 
also reported at that time that the veteran lived in Los 
Angeles.

By letter in December 1998, the veteran's attorney-in-fact 
reported that the veteran's original claim papers were filed 
in Hilo on February 25, 1998, "but some foul-up ensued" and 
she resubmitted his papers in August 1998.  

By January 1999 decision, the RO granted the veteran's claim 
for pension benefits, including special monthly pension on 
account of the need for regular aid and attendance.  The 
effective date of the award was August 20, 1998, the date of 
receipt of his claim.  Payment commenced on September 1, 
1998.  See 38 C.F.R. § 3.31 (2001) (payment of monetary 
benefits based on an award of pension may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective).  

The veteran appealed the effective date assigned by the RO.  
On behalf of the veteran, the individual holding his power of 
attorney contended that the veteran's original claim for 
pension benefits had been submitted to the Hawaii RO from 
Hilo on February 25, 1998, and that such application had 
apparently been lost.  In a February 1999 letter, she 
explained that when she resubmitted the veteran's application 
for VA pension benefits to the Los Angeles RO in August 1998, 
she simply dated them in February 1998, as that is when she 
claims he originally sent his paperwork to the RO in Hawaii.  

In view of these allegations, in July 1999, the Los Angeles 
RO contacted the Honolulu RO to request a search of their 
records.  Thereafter, an official of that RO responded that a 
physical search of their files had uncovered no record of any 
paperwork or document pertaining to the veteran.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

An award of nonservice-connected disability pension may not 
be effective prior to the date entitlement arose.  For claims 
received on or after October 1, 1984, the date of entitlement 
is the date of receipt of claim, with exceptions not relevant 
here.  38 C.F.R. § 3.400(b).  The effective date of an award 
of aid and attendance benefits is the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.401 (2001).

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 
U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

III.  Analysis

As noted above, the RO has assigned an effective date of 
August 20, 1998, for the award of VA pension benefits, 
including special monthly pension on account of the need for 
regular aid and attendance.  The effective date assigned 
corresponds to the actual date of receipt by VA of the 
veteran's application.  However, it is asserted that he is 
entitled to an effective date in February 1998, as it is 
claimed he filed his original claim for VA pension benefits 
at that time.  

Despite a search by the RO, the record reveals no objective 
indication that the veteran's claim for VA pension benefits 
was received at any time prior to August 20, 1998.  The Court 
has ruled that there is a presumption of regularity under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  The Court has also held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  

In this case, there is no evidence beyond the assertions that 
the veteran submitted his claim for pension benefits on 
February 25, 1998.  Thus, the presumption of regularity must 
be applied.  Here, the presumption stands for the proposition 
that if the veteran had in fact submitted a VA application 
for pension benefits on February 25, 1998, this form would be 
contained in his file.  Absent such document, the Board must 
find that his claim for VA pension was not received by VA 
earlier than August 20, 1998.  

Under the criteria set forth above, therefore, there is no 
legal basis for an effective date earlier than August 20, 
1998, for the award of VA pension benefits, including special 
monthly pension on account of the need for regular aid and 
attendance.  The clear weight of the evidence is against the 
instant claim.  Under the circumstances in this case, the 
benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to an effective date earlier than August 20, 1998 
for the award of VA nonservice-connected disability pension 
benefits, including special monthly pension on account of the 
need for regular aid and attendance, is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

